DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-15 and 17-23 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an apparatus comprising a lens control module configured to determine an amount of an adjustment to a pose of at least one of the first and second phase mask plates relative to the other of the first and second phase mask plates based on depth information associated with the display image; (claim 10) an apparatus comprising a processor configured to render the display image for display at the display panel; and wherein the processor is configured to apply a distortion map during rendering of the display image to pre-compensate for one or more magnification changes introduced by the lens assembly; (claim 11) a method comprises steps of adjusting a pose of at least one of the first and second phase mask plates relative to the other of the first and second phase mask plates to adjust an optical power of the lens assembly for the display image, wherein adjusting the pose includes Page 5 of 11U.S. App. No.: 16/258,979PATENT determining an amount of an adjustment of the pose based on depth information associated with the display image; (claim 19) a method comprises 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872